On Petition for Rehearing.
By petition for a rehearing the Tennessee Products Corporation complains of a statement in our opinion that "in a few instances he (J.C. Eakle) had issued checks" on the Tennessee Products Corporation. This statement is not supported by the record, and it was an inadvertence. We now accordingly correct it. *Page 413
However, it was immaterial and had no bearing upon our conclusion that Eakle acted within his authority in issuing the drafts with the forged endorsements thereon, on which this suit is based.
We have already considered all the other matters presented by the petition; and it presents no new matter, cites no new authority and makes no argument not already considered and determined in our former opinion.
The petition in the one particular above indicated is granted. In all other respects it is denied. Petitioner will pay the costs incident to the petition.
Crownover, P.J., and Howell, J., concur.